J. A34011/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

CHRISTOPHER P. CULLEN            :            IN THE SUPERIOR COURT OF
                                 :                  PENNSYLVANIA
               v.                :
                                 :
ROBERT BOLUS D/B/A BOLUS TRUCKS, :                    No. 843 MDA 2014
                                 :
                   Appellant     :


                Appeal from the Order Entered April 17, 2014,
            in the Court of Common Pleas of Lackawanna County
                     Civil Division at No. 2012 CV 4510


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STABILE, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED FEBRUARY 12, 2015

      Appellant, Robert Bolus d/b/a Bolus Trucks, files this pro se appeal

from the order entered in the Lackawanna County Court of Common Pleas,

which found him to be in criminal contempt. We dismiss this appeal.

      At the outset, we observe it is well established that “[a]lthough this

Court is willing to liberally construe materials filed by a pro se litigant,

pro se   status   confers    no   special   benefit    upon   the   appellant.”

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa.Super. 2005), citing

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa.Super. 2003), appeal

denied, 879 A.2d 782 (Pa. 2005). “To the contrary, any person choosing to

represent himself in a legal proceeding must, to a reasonable extent,

assume that his lack of expertise and legal training will be his undoing.” Id.,

citing Commonwealth v. Rivera, 685 A.2d 1011 (Pa.Super. 1996).
J. A34011/14


        It appears appellant’s argument centers on the default judgment

entered against Robert Bolus d/b/a/ Bolus Trucks on June 12, 2012, in the

amount of $8,148 for failure to pay for services rendered to appellant by his

attorney, appellee, Christopher P. Cullen, Esq. (“Cullen”). On July 25, 2012,

Cullen recorded the entry of the judgment in the Court of Common Pleas of

Lackawanna County. According to appellant, “the judgment entered at the

Common Pleas level is not the judgment entered at the Magisterial level.

The Common Pleas judgment adds a party, namely, Robert C. Bolus,

individually.” (Appellant’s brief at 7.)

        Appellant filed a pro se notice of appeal on July 11, 2012, to the Court

of Common Pleas.         However, on July 25, 2012, pursuant to Pa.R.C.P.D.J.

No. 1006,1 Cullen filed a praecipe to strike appellant’s appeal for failure to

comply with Pa.R.C.P.D.J. No. 1005(B).2            Approximately ten months later,



1
    Pa.R.C.P.D.J. 1006 reads as follows:

               1006. Striking Appeal

               Upon failure of the appellant to comply with    Rule 1004A
               or Rule 1005B, the prothonotary shall, upon     praecipe of
               the appellee, mark the appeal stricken from     the record.
               The court of common pleas may reinstate         the appeal
               upon good cause shown.
2
    Pa.R.C.P.D.J. 1005(B) reads as follows:

               (B).   The appellant shall file with the prothonotary
                      proof of service of copies of his notice of
                      appeal, and proof of service of a rule upon
                      the appellee to file a complaint if required to
                      request such a rule by Rule 1004B, within
                      10 days after filing the notice of appeal.


                                           -2-
J. A34011/14


on May 24, 2013, the trial court entered the following order: “And Now, this

24th day of May 2013, upon consideration of Appellant’s Motion for

Reinstatement of Appeal, Appellee’s response thereto, and Appellant’s failure

to appear for argument, it is hereby ORDERED and DECREED that

Appellant’s Motion for reinstatement of Appeal is DENIED.” Appellant failed

to appeal that order to this court.

      On October 7, 2013, in an attempt to satisfy his judgment, Cullen

served interrogatories in aid of execution and a request for the production of

documents on appellant. Appellant failed to file a timely answer which led to

Cullen filing a motion to compel answers to his discovery requests. An order

was entered on November 21, 2013, directing appellant to answer the

interrogatories.   On December 23, 2013, Cullen filed a petition for civil

contempt and an order was entered issuing a rule to show cause why

appellant should not be held in contempt of court for failing to obey the

November 21st order. A hearing was held on February 18, 2014, at which

both parties appeared.     At the conclusion of the hearing, an order was

entered granting Cullen’s petition and setting a hearing for April 16, 2014;

appellant was also ordered to answer the interrogatories within 20 days.

      At the April 16, 2014 hearing, appellant was found in contempt and

sentenced to six months’ incarceration for failing to comply with the

February 18, 2014 order.        On April 24, 2014, appellant satisfied the




                                      -3-
J. A34011/14


judgment and paid Cullen the amount of $8,648.3 Cullen filed a praecipe for

satisfaction of judgment on April 25, 2014. Appellant next filed this notice of

appeal.   It does not appear that the trial court ordered appellant to file a

Rule 1925(b) statement nor do we have a trial court opinion.         Appellant

raises one issue:      “Whether the Magisterial judgment entered in the

Lackawanna County Clerk of Judicial records was defective, because it added

a party to the action, namely Robert C. Bolus, Sr., individually, when the

Magisterial judgment was never entered against Robert C. Bolus, Sr.,

individually.” (Appellant’s brief at 2.)

       Appellant cannot now, in this appeal from a finding of contempt,

present complaints regarding the docketing of the default judgment.

Appellant had 30 days from the trial court’s May 24, 2013 order to file an

appeal with this court to contest the entry of the default judgment.      See

Pa.R.A.P. 903(a) (notice of appeal shall be filed within 30 days after entry of

order from which appeal is taken).         He did not do so; consequently, we

dismiss the instant appeal.

       Appeal dismissed.




3
    An additional $500 in attorney’s fees was tacked on to the original


                                      -4-
J. A34011/14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/12/2015




judgment by the court’s February 18, 2014 order.


                                   -5-